     Case 3:18-cv-00350-LRH-CBC Document 25 Filed 10/23/18 Page 1 of 2




 1    ANDREW C. GREEN, ESQ.
      Nevada Bar No. 9399
 2    REGINALD S. THOMAS, ESQ.
      Nevada Bar No. 14424
 3    KOELLER NEBEKER CARLSON
        & HALUCK, LLP
 4    400 S. 4th Street, Suite 600
      Las Vegas, NV 89101
 5    Phone: (702) 853-5500
      Fax: (702) 853-5599
 6    Andrew.green@knchlaw.com
      Reginald.thomas@knchlaw.com
 7    Attorneys for Defendant,
      LM INSURANCE CORPORATION
 8    erroneously sued as LIBERTY MUTUAL AUTO
      & HOME SERVICES
 9

10                            UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12    CAROL JACKSON, an individual;               ) CASE NO.: 3:18-cv-00350-LRH-CBC
      RICHARD JACKSON, an individual;             )
13                                                ) STIPULATION AND ORDER TO
                                 Plaintiffs,      ) DISMISS WITH PREJUDICE
14                                                )
      vs.                                         )
15                                                )
      LIBERTY MUTUAL AUTO & HOME                  )
16    SERVICES, a Foreign Limited-Liability       )
      Company,                                    )
17                                                )
                                 Defendant.       )
18

19          IT IS HEREBY STIPULATED BY AND BETWEEN, Defendant, LM
20    INSURANCE CORPORATION erroneously sued as LIBERTY MUTUAL AUTO & HOME
21    SERVICES [hereinafter “LM”], by and through its counsel of record, the law firm of
22    KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and Plaintiffs, CAROL JACKSON
23    and RICHARD JACKSON [hereinafter “Plaintiffs”], by and through their attorney, Mark
24    ///
25    ///
26    ///
27    ///
28    ///
                                         Page 1 of 2                              539860v2
     Case 3:18-cv-00350-LRH-CBC Document 25 Filed 10/23/18 Page 2 of 2




 1    Wenzel, Esq., that Plaintiffs hereby dismiss their Complaint against Defendant, LM, with

 2    prejudice, all parties to bear their own fees and costs.

 3    DATED this 23rd day of October, 2018.                DATED this 23rd day of October, 2018.
 4    KOELLER NEBEKER CARLSON                              BRADLEY, DRENDEL & JEANNEY
      & HALUCK, LLP
 5

 6    By       /s/Andrew C. Green                          By:      /s/Mark Wenzel
           ANDREW C. GREEN, ESQ.                                 MARK WENZEL, ESQ.
 7         Nevada Bar No. 9399                                   Nevada Bar No. 5820
           REGINALD S. THOMAS, ESQ.                              6900 South McCarran Blvd, Suite 2000
 8         Nevada Bar No. 14424                                  Reno, NV 89509
           400 S. 4th Street, Suite 600                          Attorneys for Plaintiffs,
 9         Las Vegas, NV 89101                                   CAROL & RICHARD JACKSON
           Attorneys for Defendant,
10         SAFECO INSURANCE
           COMPANY OF ILLINOIS
11

12                                                  ORDER
13            IT IS HEREBY ORDERED that Plaintiffs, Carol and Richard Jacksons’ Complaint
14    in this matter, asserted against Defendant, LM Insurance Corporation erroneously sued as
15    Liberty Mutual Auto & Home Services, is dismissed with prejudice, all parties to bear their
16    own costs and fees.
17            DATED this 24th day of October, 2018.
                                                 _____________________________________
18                                                    U.S. DISTRICT COURT JUDGE
                                                            _________________________________
19                                                    DATED:_____________________________
                                                            LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
20    Respectfully Submitted by,
21    KOELLER, NEBEKER CARLSON
      & HALUCK, LLP
22

23    By       /s/Andrew C. Green
           ANDREW C. GREEN, ESQ.
24         Nevada Bar No. 9399
           REGINALD S. THOMAS, ESQ.
25         Nevada Bar No. 14424
           400 S. 4th Street, Suite 600
26         Las Vegas, NV 89101
           Attorneys for Defendant,
27         LM INSURANCE CORPORATION
           erroneously sued as LIBERTY MUTUAL AUTO
28         & HOME SERVICES
                                             Page 2 of 2                                   539860v2
